Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
, where the “third frequency band group” on line 10 comes from, and if the recitation “a radio frequency signal” on line 30 is additional “ signal” or a further recitation of the previously claimed “signal” on line 9. It is unclear  how the limitation: “a radio . . . band” on lines 1-30 is read on the preferred embodiment. Insofar as understood, no such transfer circuits, communication bands or frequency band groups are seen on the drawings. The description is incomplete because the” first transfer circuit” do not have a structural relationship with the “second transfer circuit”. Thus, the claimed circuit may not perform the recited function. The same is true for claim 11.
	In claim 7, it is unclear what the “B1 . . . B66” an lines 2-3 and “n77 . . . n79” on line 8 are, and if the “B1 . . . B66” on lines 6-7 are the additional “B1 . . .  B66”  or a further recitation of the previously claimed “B1 . . . B66” on lines 2-3. Also, it is unclear how the bands of the radio frequency circuit can be the bands of the 4G-LTEand 5G-new radio, where the  “4G-LTE and 5G-new radio” come from and how they have a structural relationship with the radio frequency circuit.
              In claim 8-10, it is unclear how the radio frequency signal can be “used” in the $G and 5G systems. 
	In claim 11, it is unclear what the “unwanted wave” on line 19 and “the predetermined frequency band” on line 22 are , if “a radio frequency signal” on line 21 is additional signal or a further recitation of the previously claim “ signal” on line 1. The recitation “the determined  frequency band” on line 22 lacks clear antecedent basis.
              In claim 13, it is unclear how two antennas can be a single antenna and how this limitation is read on the preferred embodiment or seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1 and 11-13 are rejected under 35 USC 102 (a((2) as being anticipated by Kwun et al (US 2011/0292844).
Regarding claim 1, as the best construed, Kwun et al discloses the circuit as shown on Figures 1-35 comprising:
- a first transfer circuit (230) configured to transfer the radio-frequency signal of the first frequency band group (band 2) and a radio-frequency signal of a third frequency band group (Band 5)  having a frequency range that does not overlap the frequency range of the first frequency band group; and

-a first antenna connector terminal (241); 
-a first transmission power amplifier (252) configured to amplify a radio-frequency signal of the first communication band (Band 2); 
-a first multiplexer (234) that is connected to the first antenna connector terminal and is configured to demultiplex and/or multiplex the radio-frequency signal of the first frequency band group (Band 2)  and the radio-frequency signal of the third frequency band group (Band 13);
- -45-a first transmission filter (232) that is connected to an output terminal of the first transmission power amplifier and inherently has, as a passband, a transmission band of the first communication band; and 
-a first band-elimination filter (236) that is disposed between the first multiplexer and the first transmission filter, and inherently has, as an attenuation band, a transmission band of the third communication band; and 
-wherein the second transfer circuit includes: a second transmission power amplifier (253) configured to amplify a radio-frequency signal of the third communication band (Band 13).  
Regarding to claim 11, Skwun et al discloses the circuit as shown on Figures 1-3 comprising:
- radio-frequency circuit  (230) that transfers (i) a radio-frequency signal of a first frequency band group including a first communication band (Band 2)  and a second communication band  of a third frequency band group (Band 13) having a frequency range that does not overlap a frequency range of the first frequency band group, the radio-frequency circuit comprising:
- an antenna connector terminal (241); 

--50-a first multiplexer (234) that is connected to the first antenna connector terminal and configured to demultiplex and/or multiplex the radio-frequency signal of the first frequency band group and the radio-frequency signal of the third frequency band group; 
-a first transmission filter (232) that is connected to an output terminal of the first transmission power amplifier (230)  and inherently has, as a passband, a transmission band of the first communication band; and
- a first band-elimination filter (236)  that is disposed between the first multiplexer (234) and the first transmission filter (232), and inherently has, as an attenuation band, a predetermined frequency band;
-wherein inherently a frequency of an unwanted wave is included in the transmission band of the first communication band, the unwanted wave being intermodulation distortion between a radio-frequency signal of the transmission band of the first communication band and a radio-frequency signal of the predetermined frequency band. Noted that the correlation between different signals with different frequencies in the communication band of Kwun et al inherently causes the  intermodulation distortion (IMD) or unwanted signal or wave. 
Regarding claim 12,  wherein further comprising an RF signal processing circuit (250) configured to process a radio-frequency -51-signal transmitted or received by the first antenna )241) via the first transfer circuit and a radio-frequency signal transmitted or received by the second antenna (242)  via the second transfer circuit.  
 Regarding to claim 13, wherein the first antenna and the second antenna are configured as a single antenna, see Figure 2.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   6-10  are rejected under 35 USC 103 as being unpatentable over Kwun et al (US 2011/0292844).
         Kwun et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein a frequency that is twice a first frequency included in the first communication band is included in the third communication band as called for in claim 6.  
        However, a skilled artisan realizes that the circuit of Kwun et al is the communication circuit which transmits and receives radio frequency signals in different bands. Although Kwun et al does not specify the frequencies and the bandwidths of the radio frequency signals; however, they can be selected dependent on a particular application. Thus,  selecting the 
Regarding claim 7, the recitation “-48-wherein the first communication band is at least one of B1, B2, B3, B8, B18, B19, B20, B26, B28, B39, B41, or B66 of a fourth generation mobile communication system (4G)-long term evolution (LTE), the second communication band is different from the first communication band and is at least one of 81, B2, B3, B8, B18, B19, B20, B26, B28, B39, B41, or B66 of 4G-LTE, and the third communication band is at least one of n77, n78, or n79 of a fifth generation mobile communication system (5G)-new radio (NR) is an intended used that would not give any patentable weight since the circuit of Kwun et al is the communication which can be used in the 4G system or the 5G system.  
Regarding claims 8-10, the recitation “ wherein the radio-frequency signal transferred in the first transfer circuit is used in a fourth generation mobile communication system (4G), and the radio-frequency signal transferred in the second transfer circuit is used in a fifth generation mobile communication system (5G)” is an intended used that would not give any patentable weight since the circuit of Kwun et al is the communication which can be used in the 4G  system  or the 5G system.  

Allowable Subject Matter
          Claims 2-5 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a first switch that is disposed between (i) the first band-elimination filter and (ii) the first transmission filter and the second transmission filter, and is configured to switch connection of the first band-elimination filter between the first transmission filter and the second transmission filter as combined in claims 2-4.
- a second multiplexer that is connected to the second antenna connector terminal and is configured to demultiplex and/or multiplex the radio-frequency signal of the second frequency band group and a radio-frequency signal of a fourth frequency band group having a frequency range that does not overlap the frequency range of the second frequency band group as combined in claim 5.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.